750 N.W.2d 195 (2008)
Deborah STEVENS, Tony Deck, Beverly Henkel, Virginia Hernandez, Barry Kelley, Russell Soles, Denise Soles, Doris Walker, and Elizabeth Cline, Plaintiffs-Appellees,
v.
CITY OF FLINT, Defendant-Appellant.
Docket No. 136206. COA No. 272329.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the December 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.